1
                                                                                 JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
                                            Case No. CV 19-02832-AB (MRWx)
12    MARIBEL NAVA,
13
                      Plaintiff,
                                            ORDER DISMISSING CIVIL ACTION
14
      v.
15
      WALMART INC., and Does 1 to
16    50, Inclusive,
17                    Defendants.
18
           THE COURT having been advised by counsel that the above-entitled action has
19
     been settled;
20
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
21
     costs and without prejudice to the right, upon good cause shown within 45 days, to re-
22
     open the action if settlement is not consummated.
23
           This Court retains full jurisdiction over this action and this Order shall not
24
     prejudice any party to this action.
25
26   Dated: February 24, 2020         _______________________________________
                                      ANDRÉ BIROTTE JR.
27                                    UNITED STATES DISTRICT JUDGE
28
                                               1.
